Mario Pittoni, J.
Motion for permission to file a notice of claim is granted.
The claimant is a 13-year-old infant who sustained an injury on June 16, 1960, when she fell on the gymnasium floor in the Lido Junior High School. The claimant’s mother first consulted an attorney after more than 90 days had elapsed from the date of the occurrence: Thereafter, an application for permission to file a late notice of claim was made in the City Court of the City of Long Beach. The application was denied solely on the ground that the City Court lacked jurisdiction (General Municipal Law, § 50-e).
The present application is opposed simply on the basis that this court, also, is without jurisdiction to entertain this proceeding. The contention is without merit. Inasmuch as this application is made within eight months after . the accident, it is granted in the discretion of the court. It is sufficient if the application is made within one year (General Municipal Law, § 50-e).
Serve a copy of the notice of claim on the City School District of the City of Long Beach within 10 days after the date of the order herein, together with a copy of the order.